IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2292 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 134 DB 2013
                                :
                                :            Attorney Registration No. 40760
           v.                   :
                                :            (Out of State)
MICHAEL D. BARTKO               :
                                :
                Respondent      :


                                        ORDER


PER CURIAM


         AND NOW, this 6th day of October, 2016, upon consideration of the

Recommendation for Public Censure Pursuant to Disciplinary Board Rule §89.205(e), it

is ORDERED that Michael D. Bartko is subjected to public censure by the Supreme

Court.

         Additionally, Respondent is placed on administrative suspension, see Pa.R.D.E.

219(l), and he shall comply with the provisions of Pa.R.D.E. 217.